Case 1:20-cv-06164-JHR-JS Document 1 Filed 05/20/20 Page 1 of 10 PageID: 1



                       THE UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                              CAMDEN DIVISION


   Michael Whitekettle and Sherri Whitekettle,      Civil Action No.


                            Plaintiffs,
                                                    COMPLAINT
             – against–


   Discover Financial Services and TransUnion,
   LLC,

                            Defendants.


                                          COMPLAINT

        Plaintiffs, Michael Whitekettle and Sherri Whitekettle (hereinafter “Plaintiffs”), by

 and through their attorneys, the Law Offices of Robert S. Gitmeid & Associates, PLLC, by

 way of Complaint against Defendants, Discover Financial Services (“Discover”), and

 TransUnion, LLC (“TransUnion”) alleges as follows:

                                    INTRODUCTION

       1. This is an action for damages brought by an individual consumer for Defendants’

          violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the

          “FCRA”), the New Jersey Fair Credit Reporting Act, N.J. Stat. §56:11‐28, et seq.

          (the “NJ FCRA”), and other claims related to unlawful credit reporting practices.

          The FCRA and NJ FCRA prohibits furnishers and credit reporting agencies

          (“CRAs”) from falsely and inaccurately reporting consumers’ credit information.




                                              1
Case 1:20-cv-06164-JHR-JS Document 1 Filed 05/20/20 Page 2 of 10 PageID: 2




                                        PARTIES

      2. Plaintiffs, Michael Whitekettle and Sherri Whitekettle, are adult citizens of New

         Jersey, domiciled in Mount Ephraim, NJ.

      3. Plaintiffs are "consumers" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

      4. Defendant Discover is a “furnisher” of consumer credit information as that term

         is used in Section 1681s-2 of the FCRA. Defendant Discover does business

         throughout the country and in the state of New Jersey.

      5. Defendant TransUnion is a limited liability company, doing business throughout

         the country and in the state of New Jersey. TransUnion is a “consumer reporting

         agency” as defined in Section 1681a(f) of the FCRA. Trans Union is one of the

         largest CRAs in the world.



                               JURISDICTION AND VENUE

      6. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

         § 1331 because the rights and obligations of the parties in this action arise out of

         15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an action to enforce

         any liability created under 15 U.S.C. § 1681 may be brought in any appropriate

         United States District Court, without regard to the amount in controversy.

      7. Venue is proper pursuant to 28 U.S.C. § 1391 (b)(2) because a substantial part

         of the events and omissions giving rise to Plaintiffs’ claims occurred in New

         Jersey, where Plaintiffs reside.




                                             2
Case 1:20-cv-06164-JHR-JS Document 1 Filed 05/20/20 Page 3 of 10 PageID: 3




                                 FACTUAL ALLEGATIONS

      8. Defendant Discover issued an account ending in 44121691 to Plaintiffs. The

         account was routinely reported on Plaintiffs’ consumer credit report.

      9. The consumer report at issue is a written communication of information

         concerning Plaintiffs’ credit worthiness, credit standing, credit capacity,

         character, general reputation, personal characteristics, or mode of living which

         is used or for the purpose of serving as a factor in establishing the consumer’s

         eligibility for credit to be used primarily for personal, family, or household

         purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

      10. On or about May 10, 2018, Plaintiffs and Discover, entered into a settlement

         agreement for the above referenced account. A redacted copy of the settlement

         agreement is attached hereto as Exhibit A.

      11. Pursuant to the terms of the settlement, Plaintiffs made, and the creditor accepted

         monthly payments totaling $1,772.00 to settle and close their Discover account.

      12. Plaintiffs, via their debt settlement representative, timely made the requisite

         settlement payments. Redacted proofs of these payments are attached hereto as

         Exhibit B.

      13. However, over half a year later, Plaintiffs’ Discover account continued to be

         negatively reported.

      14. In particular, on a requested credit report dated February 5, 2020, Plaintiffs’

         Discover account was reported with a status of “CHARGE OFF,” a balance of




                                             3
Case 1:20-cv-06164-JHR-JS Document 1 Filed 05/20/20 Page 4 of 10 PageID: 4



         $1,771.00 and a past due balance $1,771.00. The relevant portion of Plaintiffs’

         credit report is attached hereto as Exhibit C.

      15. This tradeline was inaccurately reported. As evidenced by the enclosed

         documents, the account was settled for less than the full balance and must be

         reported as settled with a balance of $0.00.

      16. On or about March 13, 2020, Plaintiffs, via their attorney at the time, notified

         Defendants of a dispute with completeness and/or accuracy of the reporting of

         Plaintiffs’ Discover account. A redacted copy of the dispute letter and certified

         mail receipts are attached hereto as Exhibit D.

      17. Therefore, Plaintiffs disputed the accuracy of the derogatory information

         reported by Discover to credit reporting agencies via certified mail in accordance

         with 15 U.S.C. § 1681i of the FCRA.

      18. In May of 2020, Plaintiffs requested updated credit reports for review. The

         tradeline for Plaintiffs’ Discover account remained inaccurate, as Defendants

         failed to correct the inaccuracy. The relevant portion of the May 2020 credit

         report is attached hereto as Exhibit E.

      19. Upon information and belief, TransUnion did not notify Discover of the dispute

         by Plaintiffs in accordance with the FCRA and NJ FCRA.

      20. Alternatively, if TransUnion did notify Discover, Discover failed to properly

         investigate and delete the tradeline or properly update the tradeline on Plaintiffs’

         credit report.




                                             4
Case 1:20-cv-06164-JHR-JS Document 1 Filed 05/20/20 Page 5 of 10 PageID: 5



      21. If Discover had performed a reasonable investigation of Plaintiffs’ dispute,

         Plaintiffs’ Discover account would have been updated to reflect a “settled” status

         with a balance of $0.00.

      22. Despite the fact that Discover has promised through its subscriber agreements or

         contracts to accurately update accounts, Discover has nonetheless willfully,

         maliciously, recklessly, wantonly, and/or negligently failed to follow this

         requirement as well as the requirements set forth under the FCRA, which has

         resulted in the intended consequences of this information remaining on

         Plaintiffs’ credit report.

      23. Defendants failed to properly maintain and failed to follow reasonable

         procedures to assure maximum possible accuracy of Plaintiffs’ credit

         information and Plaintiffs’ credit reports, concerning the account in question,

         thus violating the FCRA and the NJ FCRA. These violations occurred before,

         during, and after the dispute process began with TransUnion.

      24. At all times pertinent hereto, Defendants were acting by and through their agents,

         servants and/or employees, who were acting within the scope and course of their

         employment, and under the direct supervision and control of the Defendants

         herein.

      25. At all times pertinent hereto, the conduct of Defendants, as well as that of their

         agents, servants and/or employees, was malicious, intentional, willful, reckless,

         negligent and in wanton disregard for federal law and the rights of the Plaintiffs

         herein.




                                             5
Case 1:20-cv-06164-JHR-JS Document 1 Filed 05/20/20 Page 6 of 10 PageID: 6



                              FIRST CAUSE OF ACTION
                               (Fair Credit Reporting Act)

      26. Plaintiffs reassert and incorporate herein by reference all facts and allegations set

         forth above.

      27. TransUnion is a “consumer reporting agency,” as codified at 15 U.S.C. §

         1681a(f).

      28. Discover is an entity that, regularly and in the course of business, furnishes

         information to one or more consumer reporting agencies about its transactions or

         experiences with any consumer and therefore constitutes a “furnisher,” as

         codified at 15 U.S.C. § 1681s-2.

      29. Discover is reporting inaccurate credit information concerning Plaintiffs to one

         or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

      30. Plaintiffs notified Defendants of a dispute on the account’s completeness and/or

         accuracy, as reported.

      31. Discover failed to complete an investigation of Plaintiffs’ written dispute and

         provide the results of an investigation to Plaintiffs and the credit bureaus within

         the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

      32. Discover failed to promptly correct the inaccurate information on Plaintiffs’

         credit reports in violation of 15 U.S.C. § 1681s-2(b).

      33. TransUnion failed to delete information found to be inaccurate, reinserted the

         information without following the FCRA, or failed to properly investigate

         Plaintiffs’ disputes.




                                              6
Case 1:20-cv-06164-JHR-JS Document 1 Filed 05/20/20 Page 7 of 10 PageID: 7



      34. TransUnion failed to maintain and failed to follow reasonable procedures to

         assure maximum possible accuracy of Plaintiffs’ credit reports, concerning the

         account in question, violating 15 U.S.C. § 1681e(b).

      35. As a result of the above violations of the FCRA, Plaintiffs suffered actual

         damages in one or more of the following categories: lower credit score, denial of

         credit, embarrassment and emotional distress caused by the inability to obtain

         financing for everyday expenses, rejection of credit card application, higher

         interest rates on loan offers that would otherwise be affordable and other

         damages that may be ascertained at a later date.

      36. As a result of the above violations of the FCRA, Defendants are liable to

         Plaintiffs for actual damages, punitive damages, statutory damages, attorney’s

         fees and costs.

                             SECOND CAUSE OF ACTION
                           (New Jersey Fair Credit Reporting Act)

      37. Plaintiffs reassert and incorporate herein by reference all facts and allegations set

         forth above.

      38. TransUnion failed to delete information found to be inaccurate, reinserted the

         information without following the NJ FCRA, or failed to properly investigate

         Plaintiffs’ disputes.

      39. TransUnion failed to complete an investigation of Plaintiffs’ written dispute and

         provide the results of an investigation to Plaintiffs within the 30-day statutory

         period as required by NJ FCRA, N.J. Stat. §C.56:11-36f(1).

      40. TransUnion failed to delete information found to be inaccurate, reinserted the

         information without following the NJ FCRA, or failed to properly investigate

                                              7
Case 1:20-cv-06164-JHR-JS Document 1 Filed 05/20/20 Page 8 of 10 PageID: 8



            Plaintiffs’ disputes as required by NJ FCRA, N.J. Stat. §C.56:11-36(a) and N.J.

            Stat. §C.56:11-36 (e).

       41. As a result of the above violations of the NJ FCRA, Plaintiffs suffered actual

            damages in one or more of the following categories: lower credit score and credit

            rating, denial of credit, embarrassment and emotional distress caused by the

            inability to obtain financing for everyday expenses, rejection of credit card

            application, higher interest rates on loan offers that would otherwise be

            affordable and other damages that may be ascertained at a later date.

       42. As a result of the above violations of the NJ FCRA, Defendants are liable to

            Plaintiffs for actual damages, punitive damages, statutory damages, attorney’s

            fees and costs.

       WHEREFORE, Plaintiffs demands that judgment be entered against Defendants as

 follows:

       1. That judgment be entered against Defendants for actual damages pursuant
          to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

       2. That judgment be entered against Defendants for punitive damages
          pursuant to 15 U.S.C. § 1681n;

       3. That the Court award costs and reasonable attorney's fees pursuant to 15
          U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

       4. That judgment be entered against Defendants for actual damages pursuant
          to N.J. Stat. §C.56:11-38 or alternatively, N.J. Stat. §C.56:11-39;

       5. That judgment be entered against Defendants for punitive damages
          pursuant to N.J. Stat. §C.56:11-38;

       6. That the Court award costs and reasonable attorney's fees pursuant to N.J.
          Stat. §C.56:11-38 or alternatively, N.J. Stat. §C.56:11-39; and

       7. That the Court grant such other and further relief as may be just and proper.




                                              8
Case 1:20-cv-06164-JHR-JS Document 1 Filed 05/20/20 Page 9 of 10 PageID: 9



                             DEMAND FOR JURY TRIAL

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demands

 trial by jury in this action of all issues so triable.



                                  Respectfully Submitted,

                                  Law Offices of Robert S. Gitmeid & Associates, PLLC

                                  /s/ Maksim Reznik
                                  Maksim Reznik, Esq.
                                  30 Wall Street, 8th Floor #741
                                  New York, NY 10005
                                  Tel: (866) 249-1137
                                  Fax: (877) 366-4747
                                  Email: Maksim.R@Gitmeidlaw.com
                                  Counsel for Plaintiffs




                                                  9
                   Case 1:20-cv-06164-JHR-JS Document 1 Filed 05/20/20 Page 10 of 10 PageID: 10
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Michael Whitekettle and Sherri Whitekettle                                                                  Discover Financial Services and TransUnion, LLC

    (b) County of Residence of First Listed Plaintiff             Camden County                               County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Maksim Reznik, Esq.
Law Offices of Robert S. Gitmeid & Associates, PLLC
30 Wall Street, 8th Floor #741, New York, NY 10005

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                           Action brought by individual for Defendants' violations of the Fair Credit Reporting Act
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/20/2020                                                              /s/ Maksim Reznik
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
